t c summary opinion united_states tax_court dennis w gaffney petitioner v commissioner of internal revenue respondent docket no 13452-09s filed date carol vogt lavine for petitioner kimberly l clark for respondent haines judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and a penalty under sec_6662 of dollar_figure after concessions the remaining issues for decision are whether petitioner is required to include in income dollar_figure of cancellation_of_indebtedness_income for taxable_year as reported by bank of america and whether petitioner is liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time he filed his petition petitioner resided in oregon notice_of_deficiency and procedural background petitioner timely filed a joint income_tax return for upon examination of petitioner’s return respondent determined that petitioner failed to include dollar_figure of cancellation_of_indebtedness_income as reported for by bank of america on form 1099-c cancellation of debt and issued a notice_of_deficiency on date respondent also determined a penalty under sec_6662 of dollar_figure on date petitioner filed a petition claiming that the cancellation_of_indebtedness_income reported on the form 1099-c was erroneous personal background petitioner was the president of gaffney enterprises inc an arizona s_corporation that built homes in hawaii during and part of because of a costly dispute with his company’s insurer petitioner and his wife sold most of their assets and in august of they abandoned their personal_residence in hawaii and moved to an apartment in carefree arizona unbeknownst to petitioner on date bank of america began proceedings against him in the circuit_court of the first circuit of hawaii to foreclose the mortgage on the residence and during the residence was sold at public sale on date without petitioner’s knowledge bank of america obtained a deficiency judgment against petitioner who was insolvent and charged off loan no in the name of dennis warren gaffney for dollar_figure in august of petitioner moved to cave creek arizona where he lived until moving to his current address in oregon in march of while in arizona petitioner continued to receive mail forwarded from his personal_residence in hawaii however petitioner never received notice of the foreclosure or the deficiency judgment including service of process or a copy of the complaint or judgment after charging off loan no on date bank of america intermittently engaged in collection activity on the judgment however bank of america erroneously focused its collection efforts in connection with loan no on thomas gaffney petitioner has no knowledge of thomas gaffney in bank of america’s records thomas gaffney was attributed the same social_security_number as petitioner and had the same address in cave creek arizona where petitioner previously resided according to the collection activity reports bank of america provided to respondent collection activities against thomas gaffney ceased on date after cessation of collections the only other activity that occurred with regard to loan no was the creation of an asset profile report on thomas gaffney on date in petitioner settled his dispute with his company’s insurer and negotiated a settlement that included payment of his outstanding debts petitioner neglected to include in the settlement the judgment by bank of america of which he had no knowledge moreover bank of america failed to file a claim against the litigation or settlement proceeds from the insurer despite the deficiency judgment obtained a year earlier in bank of america issued a form 1099-c to thomas gaffney which reported dollar_figure in income from cancellation of debt for the taxable_year and referenced petitioner’s social_security_number petitioner never received the form 1099-c which was addressed to thomas gaffney at petitioner’s former address in cave creek arizona in petitioner was notified by the internal_revenue_service that he had failed to include dollar_figure of cancellation_of_indebtedness_income bank of america reported on a form 1099-c for the tax_year petitioner contacted bank of america to determine why the form 1099-c was issued in response joy brinley an employee of bank of america sent petitioner a short letter on date simply stating without further evidence that the account had been reviewed and the form 1099-c was correct i burden_of_proof discussion as a general_rule the commissioner’s determinations as set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 however under certain circumstances the burden_of_proof may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the income_tax_liability of the taxpayer sec_7491 if an information_return such as a form 1099-c serves as the basis for the determination_of_a_deficiency sec_6201 may apply to shift the burden of production to the commissioner sec_6201 provides that in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to the income reported on an information_return and the taxpayer has fully cooperated with the commissioner then the commissioner has the burden of producing reasonable and probative information in addition to the information_return see mcquatters v commissioner tcmemo_1998_88 petitioner disputes the correctness of the information_return petitioner claims that the amount of the discharge_of_indebtedness income if any reported on the form 1099-c for was incorrect and the debt should have been discharged by bank of america in some earlier year respondent does not dispute that the burden of production has shifted to respondent under sec_6201 indeed respondent acknowledges that petitioner disputed the information_return and cooperated with respondent therefore we hold that sec_6201 applies and that the burden is shifted to respondent to produce reasonable and probative information concerning the deficiency in addition to the form 1099-c bank of america filed in support of respondent’s assertion that the discharge_of_indebtedness was for the correct amount and occurred in respondent provided a letter from bank of america which stated that the account had been reviewed and the form 1099-c was correct along with a collection activity report the letter likewise included the amount of the discharge which petitioner did not dispute in his petition and did not raise until the end of the trial thus in the light of the evidence from bank of america respondent provided we find that respondent produced reasonable and probative information concerning the deficiency meeting his burden of production under sec_6201 2this is generally the rule in the ninth circuit the court_of_appeals to which this case would be appealable but for sec_7463 under 596_f2d_358 9th cir revg 67_tc_672 in unreported income cases see lawson v commissioner tcmemo_2009_147 n rodriguez v commissioner tcmemo_2009_92 n 3whether the reasonable and probative standard of sec_6201 is similar to that of weimerskirch v commissioner supra pincite the commissioner must establish a minimum evidentiary foundation linking the taxpayer with the unreported income or of 932_f2d_1128 5th cir the commissioner may not rely solely upon naked assertions in an information_return that the taxpayer received income affg in part revg in part and remanding tcmemo_1990_68 respondent has met it ii year of the discharge_of_indebtedness in general the term income as used in the internal_revenue_code means income from any source including income for the discharge_of_indebtedness sec_61 348_us_426 284_us_1 for bank of america issued to petitioner a form 1099-c which reported discharge_of_indebtedness income of dollar_figure according to respondent that amount is includable in petitioner’s income the moment it becomes clear that a debt will never be repaid that debt must be viewed as having been discharged 88_tc_435 any identifiable_event that fixes the loss with certainty may be taken into consideration id citing 274_us_398 cf sec_1 6050p- b i iv income_tax regs providing an exclusive list of eight identifiable events under which debt is discharged for information reporting purposes including a discharge pursuant to a foreclosure the application of a defined policy of the creditor to discontinue collection activity and discharge the debt or the expiration of a nonpayment testing_period usually months the determination of whether discharge_of_indebtedness has occurred is fact specific and often turns on the subjective intent of the creditor as manifested by an objectively identifiable_event cozzi v commissioner supra pincite the issuance of a form 1099-c is an identifiable_event but it is not dispositive of an intent to cancel indebtedness owens v commissioner tcmemo_2002_253 affd in part revd in part and remanded 67_fedappx_253 5th cir moreover a mere bookkeeping entry by a creditor does not result in discharge_of_indebtedness income see cozzi v commissioner supra pincite petitioner claims that the discharge_of_indebtedness income reported on the form 1099-c for should have been reported by bank of america in some earlier year petitioner’s home was sold in foreclosure in and bank of america charged off loan no in the name of dennis warren gaffney on date however form 1099-c was not sent until and was addressed to thomas gaffney at petitioner’s former address in cave creek arizona where he had not lived since in several cases before this court in which a mortgage was foreclosed upon generating discharge_of_indebtedness income the form 1099-c was issued in the same year as the foreclosure indicating that the foreclosure was the identifiable_event leading to the reporting of income from the discharge_of_indebtedness see eg 116_tc_63 stoddard v commissioner tcmemo_2002_31 johnson v commissioner tcmemo_1999_162 affd without published opinion 211_f3d_1265 4th cir a decision by the creditor or the application of a defined policy of the creditor to discontinue collection activity and discharge the debt is an identifiable_event that can force reporting of cancellation of debt income sec_1 6050p- b i g income_tax regs from the time of the foreclosure in until date bank of america intermittently engaged in collection activity on the judgment as evidenced by the collection activity reports bank of america provided to respondent however the reports show no collection activities other than the printing of an asset profile report on thomas gaffney during have occurred on the account since date in addition there is a rebuttable_presumption that an identifiable_event has occurred that triggers the reporting of income from the discharge_of_indebtedness if a creditor has not received a payment on a debt at any time during a testing_period which is usually months sec_1_6050p-1 iv income_tax regs petitioner failed to make a payment on the debt before the mortgage was foreclosed in thus without additional evidence of a bank of america policy to the contrary it appears that the identifiable_event in connection with the discharge_of_indebtedness if any occurred well before in support of respondent’s assertion that the discharge_of_indebtedness occurred in and not when the loan was charged off in or when collection activities ceased in respondent provided a letter from bank of america which stated that the account had been reviewed and that both the form 1099-c and the amount of the discharge_of_indebtedness income were correct although sufficient to meet respondent’s burden of production under sec_6201 the evidence respondent provided failed to indicate an identifiable_event a bank policy or a state law that would justify the discharge_of_indebtedness in we find that petitioner has satisfied his burden of proving that the discharge occurred before therefore we hold that petitioner did not have dollar_figure of income from the discharge_of_indebtedness by bank of america in iii sec_6662 penalty sec_6662 and b imposes a 20-percent accuracy- related penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to penalties sec_7491 higbee v commissioner 4petitioner further disputes the amount of the debt on the form 1099-c however because of our holding herein we find it unnecessary to address his claim 116_tc_438 because of our holding above respondent has failed to meet his burden of production with respect to the penalty accordingly we hold that petitioner is not liable for the accuracy-related_penalty the court in reaching its holding has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
